Order entered July 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00339-CV

    PONDEROSA PINE ENERGY, LLC, NIXON PEABODY, LLP, AND SHANNON,
              GRACEY, RATLIFF & MILLER, LLP, Appellants

                                               V.

 ILLINOVA GENERATING COMPANY N/K/A ILLINOVA CORPORATION, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04536

                                           ORDER
       Appellants are represented by Texas counsel, Joseph W. Spence and B. Frank Cain, and

out-of-state counsel, Frank H. Penski, Constance M. Boland, and Abigail T. Reardon. Together,

they have filed appellants’ brief on the merits. They have also filed an unopposed motion,

pending before us, for extension of time to file reply brief. Our records do not reflect Mr.

Penski, Ms. Boland, and Ms. Reardon have filed in this appeal a motion for admission pro hac

vice in accordance with rule XIX(a) and (c) of the Rules Governing Admission to the Bar of

Texas. See TEX. R. GOVERNING BAR ADMISSION XIX(a),(c); see also TEX. GOV’T CODE ANN. §

82.0361(b) (West 2013) (requiring payment of non-resident attorney fee). Accordingly, they are

not allowed to participate in the proceedings in this cause. However, because the brief is signed

by Mr. Cain, it is considered duly filed. Further, because the motion is signed by Mr. Spence, we
GRANT the motion and ORDER the brief be filed no later than August 4, 2015. Should out-of-

state counsel wish to participate in this appeal, they shall file the required motion.

                                                       /s/     CRAIG STODDART
                                                               JUSTICE